Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 12/28/18. As directed by the amendment, claims 1-9 have been amended, claims 10-13 have been amended, and no claims have been canceled. Thus, claims 1-13 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 (Fig. 4A), 27 (Fig. 4A).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5 ([0059]), 16 ([0072]), 17 ([0072]).
Reference characters 7A and 7B (Fig. 1) require lead lines. See 37 CFR 1.84(q).
Figures 1, 3, and 7 are objected to for having blank boxes.  The drawings should be provided with suitable descriptive legends to avoid undue reliance upon the specification. See 37 CFR 1.84(n)(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 26 (Fig. 4A), 27 (Fig. 4A).
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: 5 ([0059]), 16 ([0072]), 17 ([0072]).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of the control unit” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
6.	Claims 1-2, 6-8, 10, and 13 are objected to because of the following informalities:  
Regarding claims 1 and 6-8 the term “the motors” (claim 1, ln. 7; claim 6, ln. 4; claim 7, ln. 6; claim 8, ln. 6) should read --the first and second motors-- for the sake of consistency with how the terms are introduced within the claims.
Regarding claims 2 and 10, the term “the entertainment signal” (claim, ln. 2; claim 10, ln. 3) should read --the acoustic entertainment signal-- for the sake of consistency with how the terms are introduced within the claims.
Regarding claim 13, the limitation “the massaged device provided in a vehicle seat” should read --the massage device is provided in a vehicle seat--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the scope of the claim is unclear because a proper transitional phrase (e.g. comprising, consisting of, etc.) is lacking.  A transitional phrase is necessary to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03.
	Regarding claim 2, the terms “the beat” (ln. 4) and “the rhythm” (ln. 4) lack antecedent bases.
	Regarding claim 3, the term “the bar” (ln. 3) lacks an antecedent basis.
	Regarding claim 5, the term “the same manner” (ln. 5) lacks an antecedent basis.
	Regarding claim 7, the scope of the claim is unclear because a proper transitional phrase (e.g. comprising, consisting of, etc.) is lacking.  A transitional phrase is necessary to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03.  Additionally, the term “a control unit” (ln. 3) is unclear if it is a reference to the “control unit” recited in line 1 of the claim, or an additional control unit.  For the purposes of examination, “a control unit” will be interpreted as the same control unit Finally, the claim is unclear as to whether it is directed toward an apparatus or a method.  While the claim starts as an apparatus claim (i.e. “a control unit”), the main body of the claim appears to be reciting a method (i.e. a method of activating motors as a pair).  For the purposes of examination, the claim will be interpreted as a device that is “configured to” perform the claimed method.
Regarding claim 8, the scope of the claim is unclear because a proper transitional phrase (e.g. comprising, consisting of, etc.) is lacking.  A transitional phrase is necessary to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03.  Additionally, the limitation “a seat, in particular a vehicle seat” (ln. 9) is unclear if “in particular” requires that the seat be a vehicle seat.  For the purposes of examination, the claim will be interpreted as requiring a vehicle seat. Additionally, the terms “a first motor,” (ln. 11) “a second motor,” (ln. 12) and “a control unit” (ln. 13) are unclear if they are referring to new components or the “first motor,” “second motor,” and “control unit,” recited earlier in the claim.  Finally, the claim is unclear as to whether it is directed toward an apparatus or a method.  While the claim starts as an apparatus claim (i.e. “a seat arrangement”), the first part of the main body of the claim appears to be reciting a method (i.e. a method of activating motors as a pair).  For the purposes of examination, the claim will be interpreted as a device that is “configured to” perform the claimed method.
Regarding claim 12, it is unclear if the claim is directed to a method or a device (or even if the claim is intended to be dependent upon claim 8).  Claim 12 recites: “The method of claim 8.”  However, claim 8 is directed to a “seat arrangement.”  For the 	
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (5,807,287) in view of Hasegawa (4,748,972).
	Regarding claim 1, Cheng discloses a method for activating motors of a massage device provided in a seat (Fig. 2, vibration generators 2; Col. 2, ln. 4-6, discloses that the device may be incorporated into a seat), wherein the activation of the motors is 
	Cheng does not disclose wherein a first motor and a second motor are activated as a pair, and wherein the activation of the motors of the pair is performed alternately.
	However, Hasegawa teaches a massaging device in a vehicle seat comprising a first motor and a second motor that are activated as a pair (Figs. 6-8, motors 4), wherein the activation of the motors of the pair is performed alternately (Col. 4, ln. 64 - col. 5, ln. 15 disclose that the motors 4 may be alternately actuated, which increases the service life of the seat).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration generator motors of Cheng to be a pair of motors that are alternately activated as taught by Hasegawa in order to prolong the service life of the vibration generators. 
	Regarding claim 2, the modified device of Cheng has the entertainment signal as based on a musical piece and the activation of the motors of the pair is performed alternately to the beat and to the rhythm of the musical piece (Cheng, col. 2, ln. 58-63, discloses the signal as a music signal and the vibration generators actuating in accordance with the tempo and rhythm of the music).
	Regarding claim 3, the modified device of Cheng has the activation of the motors alternating with every beat of the bar or the rhythm (Cheng, col. 2, ln. 58-63, discloses actuation in accordance with the rhythm.  Additionally, Hasegawa, col. 4, ln. 64-67, discloses alternately actuating the pair of motors, whereby the modified device would alternate the activation of the motors with the rhythm of the music).

	Regarding claim 5, the modified device of Cheng has at least a third and a fourth motor are activated as a further pair and the pairs of motors are each activated alternately in the same manner (Cheng, Fig. 2, depicts 6 vibration generators, whereby each of these vibration generators would be a pair of motors as modified by Hasegawa).
	Regarding claim 6, the modified device of Cheng has the motors as activated alternately such that the alternation of the motors is undetectable for a passenger (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated).
	Regarding claim 7, the modified device of Cheng is a control unit (Cheng, Fig. 1, controller 5) which is designed for activating at least one pair of motors (Cheng, Fig. 2, vibration generators 2, wherein the modified device would have each vibration generator 2 as a pair of motors as taught by Hasegawa) according to a method: wherein the activation of the motors is performed by a control unit on the basis of an acoustic entertainment signal (Cheng, Fig. 1, signal line 41), wherein a first motor and a second motor are activated as a pair, and wherein the activation of the motors of the pair is performed alternately (Hasegawa, col. 4, ln. 64 - col. 5, ln. 15).
	Regarding claim 8, the modified device of Cheng is a seat arrangement (Cheng, Fig. 1) for carrying out a method for activating motors of a massage device provided in a seat, wherein the activation of the motors is performed by a control unit on the basis of an acoustic entertainment signal (Fig. 1, control unit 5 activates the vibration generators 
	Regarding claim 9, the modified device of Cheng has a third and at least a fourth motor of the massage device are provided which are provided to be activated alternately as a further pair similar to the first and second motor (Cheng, Fig. 2, depicts 6 vibration generators, whereby each of these vibration generators would be a pair of motors as modified by Hasegawa).
	Regarding claim 10, the modified device of Cheng has the alternation of the motors as undetectable for a passenger in the context of the entertainment signal (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated).
	Regarding claim 11, the modified device of Cheng has the motors as activated alternately such that the alternation of the motors is imperceptible for a passenger (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated).

	Regarding claim 13, the modified device of Cheng has the massage device provided in a vehicle seat (Hasegawa, Fig. 6, depicts a vehicle seat).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bobo et al (9,505,344), Cohen et al (2010/0320819), and Benson et al (2016/0354027) disclose vehicle seats configured to massage or vibrate in conjunction with audio/music signals.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785